Exhibit 10.7

TERM NOTE

 

SANTANDER BANK, N.A.

75 State Street

Boston, MA 02109

 

April 7, 2015

 

 

BORROWER:

 

IREIT SHREWSBURY WHITE CITY, L.L.C.

PRINCIPAL AMOUNT:

 

$49,400,000.00      

 

INTEREST RATE: This Note shall bear interest at an adjustable annual rate equal
to one hundred fifty (150) Basis Points (the "Margin") above the one month
("Interest Period") LIBOR.  Such adjustments shall become effective on the 7th
day of each month (the “Reset Date”). Lender shall not be required to notify
Borrower of adjustments in said interest rate.

“LIBOR” shall mean, as applicable to any LIBOR Advance (the London Interbank
Offered Rate), the rate of interest in U.S. Dollars equal to the
Intercontinental Exchange Benchmark Administration Ltd. (“ICE, ”or the successor
thereto if ICE is no longer making a London Interbank Offered Rate available)
for the applicable Interest Period which appears on the Reuters Screen LIBOR01
Page (or any successor page) as of 11:00 a.m. London time on the day that is two
(2) London Banking Days prior to the Reset Date (or if not reported thereon,
then as reasonably determined by Lender from another recognized source or
interbank quotation). In the event that the Board of Governors of the Federal
Reserve System shall impose a Reserve Percentage with respect to LIBOR deposits
of Lender, then for any period during which such Reserve Percentage shall apply,
LIBOR shall be equal to the amount determined above divided by an amount equal
to 1 minus the Reserve Percentage. To the extent LIBOR is no longer available,
then the Interest Rate shall be adjustable at Lender's Base Rate plus the
Margin.

 

“Banking Day” shall mean, with respect to a LIBOR Advance, a London Banking Day
and with respect to all other advances, any day other than a day on which
commercial banks in Massachusetts are required or permitted by law to close.

“London Banking Day” shall mean, with respect to LIBOR Advances, any day on
which commercial banks are open for international business (including dealings
in U.S. Dollar ($) deposits) in London, England and Massachusetts.

1

 

 

“LIBOR Advance” shall mean, any advance hereunder (or any portion of the
outstanding principal balance hereof) that the parties have agreed shall bear
interest at a rate, which refers to LIBOR.

“Reserve Percentage” shall mean, the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves), which is
imposed on member Banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D.

The undersigned Borrower promises (jointly and severally if more than one person
has signed) to pay to SANTANDER BANK, N.A. (hereinafter “Lender,” which term
shall include its successors and assigns) or order the Principal Amount of
FORTY-NINE MILLION FOUR HUNDRED THOUSAND AND 00/100 ($49,400,000.00) DOLLARS
with interest thereon at the Interest Rate hereinabove specified, interest only,
monthly in arrears, commencing May 7, 2015 and thereafter on the same day of
each succeeding month and commencing May 7, 2020 and thereafter on the same day
of each succeeding month Borrower shall make payments of principal in an amount
calculated by Lender to pay the entire principal amount in the thirty (30) years
as set forth on Schedule A attached hereto together with a payment of interest
then accrued and the entire unpaid Principal balance with interest then
outstanding shall be due and payable on April 7, 2022 (the “Maturity Date”).
Payments made hereunder shall be applied first to Lender's costs and expenses,
then to Interest then outstanding, and the remainder, if any, to Principal.
Interest shall be calculated on a 360-day year and the actual number of days
elapsed. All Payments are subject to the Following Business Day Convention.

The “Following Business Day Convention” means the convention for adjusting any
relevant date that would otherwise fall on a day that is not a Business Day so
that the date will be the first following day that is a Business Day. “Business
Day” is a day which is (i) neither Saturday or Sunday nor a legal holiday on
which commercial banks are authorized to be closed in Boston, Massachusetts; and
(ii) a London Banking Day.

Any Event of Default under a certain Loan Agreement of even date (the “Loan
Agreement” which term shall include all modifications, extensions, renewals and
replacements thereof) shall be an Event of Default hereunder. All other
capitalized terms not defined herein shall be given the same meaning as set
forth in the Loan Agreement.

2

 

 

The Borrower has entered into an interest rate hedge agreement with respect to
this Note. Such interest rate hedge agreement is pursuant to an International
Swap Dealers Association Master Agreement in a form acceptable to Lender (the
“Hedging Contract,” which term shall include all documentation entered into in
connection therewith and all schedules attached thereto). The Hedging Contract
shall be for the period commencing on or about the date hereof through the
Maturity Date and shall, at all times, be in a notional amount sufficient to
cover all principal amounts outstanding from time to time, under this Note. As
additional security, the economic benefits of the Hedging Contract have been
collaterally assigned to the Lender; provided however, notwithstanding any of
the foregoing to the contrary, the Lender shall not be deemed to have assumed
any of the obligations or duties of the Borrower under the Hedging Contract. All
costs, expenses, and indemnity obligations that may be incurred by the Lender as
a result of the Borrower’s default, or termination of, the Hedging Contract
shall be subject to immediate reimbursement by the Borrower. “Hedging Contract”
means any and all rate swap transactions, foreign exchange transactions, credit
derivative transactions and commodity transactions, including, but not limited
to, basis swaps, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

Prepayment and the imposition of early termination fees, breakage costs and the
like shall be governed by the Hedging Contract.

Borrower and each endorser and guarantor hereby jointly and severally agrees to
pay all expenses including reasonable attorney’s fees, which Lender may incur in
effecting collection of this Note, upon default or at maturity.

Lender shall not, by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder unless such waiver be in writing
and signed by Lender. A delay, omission or waiver on one occasion shall not be
deemed a waiver or bar on any future occasion of the same or any other right.

Borrower and each endorser and guarantor of this Note or the obligation
represented hereby, waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, except as specifically provided herein with
respect to notices of non-monetary default; assents to any extension or
postponement of the time of payment or any other indulgence and to the addition
or release of any other party primarily or secondarily liable.

3

 

 

THE BORROWER AND THE LENDER MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE LENDER TO
ACCEPT THIS NOTE AND MAKE THE LOAN.

Borrower and each endorser and guarantor hereby assent to the release in whole
or in part of any collateral held as security herefor, and agrees that the
Lender need not proceed against any collateral held as security herefor before
proceeding directly against Borrower or against any endorser or guarantor. The
Borrower and any Guarantor hereby grant to the Lender a lien, security interest
and a right of setoff as security for all liabilities and obligations to the
Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Lender or any entity under the control of
the Lender, or in transit to any of them. At any time, without demand or notice,
the Lender may set off the same or any part thereof and apply the same to any
liability or obligation of the Borrower and any Guarantor even though unmatured
and regardless of the adequacy of any other collateral securing the Loan. ANY
AND ALL RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED. The Lender shall not be required to marshal any present or future
security for, or guarantees of, the obligations or to resort to any such
security or guarantee in any particular order and the Borrower and any Guarantor
waive, to the fullest extent that it lawfully can, (a) any right they might have
to require the Lender to pursue any particular remedy before proceeding against
them and (b) any right to the benefit of, or to direct the application of the
proceeds of any collateral until the obligations are paid in full.

The proceeds of the loan evidenced by this Note may be disbursed to any one or
more Borrowers, if more than one.

Borrower shall pay to Lender a late charge in the amount of five (5%) percent of
each payment due hereunder (other than the balloon payment due at maturity)
which is more than ten (10) days in arrears to offset the additional expenses
involved in processing delinquent payments. In addition, from and after the date
on which this Note becomes, or at Lender’s option, could become, due and payable
(whether accelerated or not), at maturity, upon default or otherwise, interest
shall accrue and shall be immediately due and payable at a rate (the “Default
Rate”) which is five (5%) percent per annum higher than the Interest Rate
hereinabove specified but in no event higher than the maximum interest rate
permitted by law.

4

 

 

The Borrower shall not be obligated to pay and the Lender shall not collect
interest at a rate higher than the maximum permitted by law or the maximum that
will not subject the Lender to any civil or criminal penalties. If, because of
the acceleration of maturity the payment of interest in advance or any other
reason, the Borrower is required, under the provisions of any Loan Document or
otherwise, to pay interest at a rate in excess of such maximum rate, the rate of
interest under such provisions shall immediately and automatically be reduced to
such maximum rate and any payment made in excess of such maximum rate, together
with interest thereon at the rate provided herein from the date of such payment,
shall be immediately and automatically applied to the reduction of the unpaid
principal balance of this Note as of the date on which such excess payment was
made. If the amount to be so applied to reduction of the unpaid principal
balance exceeds the unpaid principal balance, the amount of such excess shall be
refunded by the Lender to the Borrower.

Upon receipt of an affidavit of an officer of the Lender as to the loss, theft,
destruction or mutilation of the Note or any other security document(s) which is
not of public record and, in the case of any such destruction or mutilation,
upon surrender and cancellation of such Note or other document(s), the Borrower
will issue, in lieu thereof, a replacement Note or other document(s) in the same
principal amount thereof and otherwise of like tenor.

This Note shall be deemed to be a Massachusetts instrument, and all rights and
obligations hereunder shall be governed by the laws of the Commonwealth of
Massachusetts and enforced in the courts of the Commonwealth of Massachusetts.

 

[next page is signature page]

5

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Term
Note UNDER SEAL to be effective as of the date first set forth above.

WITNESS:

 

 

 

 

 

 

 

 

_/s/ Judy L. Millette____________________

BORROWER:

 

IREIT SHREWSBURY WHITE CITY, L.L.C.

 

By: INLAND REAL ESTATE INCOME TRUST, INC.

Its: Sole Member

 

 

By: __/s/ Marcia Grant_________________

Marcia Grant

Its: Assistant Secretary

 

 

 

 

 

 

 

[Signature page of Term Note]

 

